STATE OF CONNECTICUT v. SKENDER HALILI
                 (AC 39098)
                       Lavine, Keller and Prescott, Js.

                                   Syllabus

Convicted of the crime of sexual assault in the fourth degree, the defendant
    appealed to this court. He claimed, inter alia, that certain of the trial
    court’s evidentiary rulings violated his constitutional right to confront
    his accuser and to present a defense. Held:
1. The trial court did not abuse its discretion by precluding the defendant
    from cross-examining the complainant with respect to her mental state
    or psychiatric history, it properly having determined that the complain-
    ant’s testimony that she had ingested some medication for anxiety that
    had been prescribed by a physician prior to her testimony in court was
    not a sufficient foundation for further inquiry, in the presence of the
    jury, into whether she was under the care of a psychiatrist: it was
    apparent that defense counsel, who based the inquiry on the complain-
    ant’s demeanor while testifying, did not know or have a good faith belief
    that the complainant was under the care of a psychiatrist or that she
    had been diagnosed with a psychiatric condition that could affect her
    ability to perceive or recall the events at issue and to relate them to
    the jury accurately, and defense counsel’s personal observations of the
    complainant were insufficient to support further inquiry; moreover, the
    court permitted defense counsel to ask the complainant whether she
    ingested any medication prior to going to court that day, the court
    sustained the state’s objection to the cross-examination only with
    respect to defense counsel’s inquiry as to whether the complainant’s
    medication had been prescribed by a psychiatrist, and defense counsel
    did not ask the complainant whether she ingested any medication on
    or before the date of the incident at issue, whether it affected her ability
    to perceive the events at issue or impacted her ability to recall or narrate
    them, which might have provided a sufficient basis to warrant additional
    inquiry, and although the court heard argument with respect to the
    state’s objection outside the presence of the jury where the possibility
    of questioning the complainant outside the jury’s presence was raised,
    defense counsel never asked the court to conduct any such inquiry and
    never made an offer of proof on the issue.
2. The trial court violated the defendant’s sixth amendment right to present
    a defense and to confront his accuser when it prohibited him from
    presenting evidence purporting to show that the complainant had solic-
    ited a bribe from the defendant’s wife, H: H’s proffered testimony, which
    demonstrated that H had observed the complainant at the place of
    employment where H worked with her daughter and that the complain-
    ant had made statements to H referring to H’s husband and to the sum
    of $40,000, when viewed in light of the circumstances revealed by the
    evidence as a whole, provided a reasonable basis for the jury to infer
    that the complainant attempted to solicit money from H, and although
    H’s testimony lacked clarity and completeness in some respects, H was
    unwavering in her testimony that, during her brief encounter with the
    complainant, the complainant referred to her husband and to the sum
    of $40,000; moreover, H also testified to previous encounters with the
    complainant at H’s place of employment in which the complainant
    behaved in a weird manner, and to having reported the complainant’s
    prior conduct to the police, which supported an inference that the
    complainant’s conduct was viewed to be legally questionable, the trial
    court was not entitled to exclude the evidence simply because it did
    not consider it to be persuasive, as the weight to be afforded the evidence
    is a question for the jury, the proffered testimony was relevant to an
    assessment of the complainant, the state’s key witness, concerning the
    events at issue, and the inference that the defendant wanted to invite
    the jury to draw from the evidence was not so unreasonable as to warrant
    its exclusion; accordingly, because the proffered testimony likely would
    have changed the outcome of the trial if the jury had credited the
    testimony and inferred that it was evidence that the complainant had
    solicited a bribe from a member of the defendant’s family, the state
    could not demonstrate that the trial court’s ruling was harmless beyond
    a reasonable doubt and a new trial was warranted.
3. This court declined to consider the merits of the defendant’s claim that the
    trial court improperly admitted evidence of the complainant’s demeanor
    after she made an initial complaint to the police, which was based on
    his claim, raised for the first time on appeal, that the court improperly
    failed to analyze the admissibility of the evidence under the constancy
    of accusation doctrine, the defendant having failed to raise that argument
    before the trial court at the time that he objected to the admissibility
    of the evidence on the ground of relevance.
           Argued April 12—officially released August 29, 2017

                             Procedural History

   Substitute information charging the defendant with
the crime of sexual assault in the fourth degree, brought
to the Superior Court in the judicial district of Stamford-
Norwalk, geographical area number twenty, and tried
to the jury before Hudock, J.; verdict and judgment of
guilty, from which the defendant appealed to this court.
Reversed; new trial.
   John R. Williams, for the appellant (defendant).
  Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, and Nadia C. Prinz, deputy assistant
state’s attorney, for the appellee (state).
                          Opinion

   KELLER, J. The defendant, Skender Halili, appeals
from the judgment of conviction, following a jury trial,
of sexual assault in the fourth degree in violation of
General Statutes § 53a-73a. The defendant claims that
the trial court (1) violated his sixth amendment right
to confront his accuser when it prohibited him from
cross-examining the complainant1 with respect to her
mental state or psychiatric history, (2) violated his sixth
amendment right to present a defense and confront
his accuser when it prohibited him from presenting
evidence purporting to show that the complainant had
solicited a bribe from the defendant’s wife, and (3)
improperly admitted evidence of the complainant’s
demeanor after she made an initial complaint to the
police. We agree with the defendant’s second claim.
Accordingly, we reverse the judgment of the trial court
and remand the case to the court for a new trial.
   At trial, the state presented evidence in support of
the following alleged version of events. At times rele-
vant, the defendant and the female complainant were
neighbors in a New Canaan condominium complex. The
defendant is an Albanian national who has a green card
and speaks with an Albanian accent. On April 9, 2014,
the complainant and her father were standing near the
complainant’s automobile in the parking lot of the com-
plex while attempting to resolve a mechanical issue.
On prior occasions, the complainant observed the
defendant performing work on automobiles at the com-
plex. The defendant approached the complainant and
her father, stated that he was experienced in repairing
automobiles, and offered to repair the automobile, even
if this meant that he had to pay for the repairs himself.
    After the complainant’s father left the scene, the
defendant accompanied the complainant as she took
the automobile for a test drive so that the defendant
could hear the sounds that the automobile made while
it was being operated on the road. During the test drive,
the complainant conversed with the defendant and
‘‘[f]or the most part’’ understood what he was saying
to her despite his accent. Following the test drive, which
was uneventful, the defendant and the complainant
agreed that, the following day, he would bring his auto-
mobile ramps to the complainant’s residence so that
he could further inspect her automobile.
  Shortly before 10 a.m. on April 10, 2014, the defendant
arrived at the complainant’s residence and utilized the
ramps to inspect her automobile. Thereafter, he entered
the complainant’s residence and washed his hands in
the bathroom. The complainant took the defendant for
another test drive in the automobile.
  At the beginning of the test drive, the defendant
offered the complainant a piece of chewing gum. When
the complainant accepted, the defendant attempted to
insert the gum into her mouth while she was operating
the automobile. The complainant told him not to do so.
The complainant testified that the defendant’s
‘‘weirdness’’ continued to escalate during the remainder
of the test drive. The defendant asked the complainant
if she had a boyfriend, and she replied that she did.
The complainant mentioned to the defendant that he
was married, to which he replied, ‘‘that doesn’t matter.’’
While the complainant was driving on the Merritt Park-
way, the defendant referred to the opera, ‘‘Madame
Butterfly,’’ unbuckled his safety belt, and opened the
passenger door of the automobile while it was in
motion. The defendant’s sudden and unusual conduct
frightened the complainant, and she was anxious to
keep the automobile under control.
  The defendant’s actions became sexual in nature
when he placed the open palm of his left hand on the
complainant’s right thigh while she continued to oper-
ate the automobile. The complainant asked the defen-
dant repeatedly to remove his hand from her thigh.
When he failed to comply, the complainant pushed his
hand away. This initiated a physical struggle between
the complainant and the defendant. He quickly moved
his hand between her legs and, with his extended fin-
gers, began to exert pressure on the complainant’s
vagina over her clothing in what the complainant
believed to be an effort to ‘‘stimulate’’ her. While the
complainant continued to drive, she tried to prevent
the defendant from touching her. At one point in time,
the complainant used her elbow to strike the defen-
dant’s body and, in so doing, caused the automobile to
shift out of gear. Meanwhile, the defendant was snick-
ering and making moaning sounds. At another point in
time, the defendant lifted himself off of the passenger
seat in what the complainant believed to be an effort
to crawl on top of her. The defendant also tried to lift
the complainant’s shirt; he exposed and touched her
bare skin. Toward the end of the approximately twenty
minute ordeal, the complainant told the defendant that
he was ‘‘going to get in a lot of trouble . . . .’’
  The complainant became aware that her automobile
was running low on gasoline, but she drove to the New
Canaan police station. She parked in front of the station,
turned off the ignition, took her keys with her, and went
inside to seek assistance. Meanwhile, the defendant
exited the automobile and left the scene.
  The complainant met with Officer Thomas Patten of
the New Canaan Police Department, who interviewed
her briefly. He asked her to complete a statement and to
return it to him the following morning. The complainant
complied with this request. Later that day, Patten visited
with the complainant at her residence. At the condomin-
ium complex, Patten also spoke with the defendant.
During this initial encounter with the police, the defen-
dant denied having had any interaction with the com-
plainant that day.
   On the following day, April 11, 2014, during a volun-
tary interview of the defendant at the New Canaan
police station, Patten informed the defendant that the
police had surveillance footage of the police department
on April 10, 2014. In response, the defendant admitted
that he was with the complainant on April 10, 2014,
that he had provided assistance to her with her automo-
bile, and that he had gone for a drive with her. Although,
in their prior interactions with the defendant, the police
officers who were investigating the incident had not
raised the subject of inappropriate touching in the auto-
mobile, the defendant volunteered that nothing had hap-
pened in the automobile. He stated: ‘‘I did not touch.’’
During the interview, the defendant stated to Sergeant
Peter Condos of the New Canaan Police Department
that, the previous day, he lied about his not having been
with the complainant because he was scared. Addition-
ally, the defendant stated that the complainant had not
made any advances of a sexual nature toward him. The
defendant acknowledged to the police that, although he
felt ‘‘ashamed,’’ he did not know why the complainant
ended the test drive at the police department on April
10, 2014.
   The jury found the defendant guilty of sexual assault
in the fourth degree. The court sentenced the defendant
to a term of incarceration of one year, execution sus-
pended after thirty days, followed by two years of pro-
bation.2 Additional facts will be set forth as necessary
in the context of the defendant’s claims.
                            I
   First, the defendant claims that the court violated his
sixth amendment right to confront his accuser when it
prohibited him from cross-examining the complainant
with respect to her mental state or psychiatric history.
We disagree.
   The following additional facts are relevant to the
present claim. During the state’s direct examination of
the complainant, she related her account of the events
at issue. At the conclusion of her direct examination, the
prosecutor asked the complainant about her emotional
state while testifying. The complainant replied that she
felt ‘‘[e]xtremely uncomfortable . . . [b]ecause this is
not a place I want to be.’’ During the defendant’s cross-
examination of the complainant, defense counsel asked
the complainant, ‘‘have you taken any kind of medica-
tions prior to coming here to court today?’’ After the
court overruled the state’s objection to the inquiry, the
complainant answered: ‘‘Yes.’’
  The following examination of the complainant by
defense counsel then transpired:
  ‘‘Q. What have you taken?
  ‘‘A. I took a—last night I took a—something for
anxiety.
  ‘‘Q. What type of medicine is that?
  ‘‘A. I . . . don’t know the name of it.
  ‘‘Q. It’s prescribed by your physician?
  ‘‘A. Yes.
  ‘‘Q. Is that physician a psychiatrist?’’
   At this point in the inquiry, the state objected on the
ground of relevance. The court excused the jury and
asked defense counsel to provide a good faith basis for
his inquiry, and whether he was ‘‘on a fishing expedi-
tion . . . .’’
  Defense counsel explained: ‘‘I am basing [the inquiry]
on the demeanor of the witness throughout her direct
examination, which, in my experience, is beyond odd
and not characteristic of any kind of behavior I’ve ever
seen from a witness testifying as to such matters before.
   ‘‘I think . . . that my suspicions were borne out
when it was confirmed that she is taking medication
that relate[s] to mental state, and I . . . it’s apparent
that she is indeed under psychiatric care, and I think
that it is increasingly apparent that she suffers from
some type of psychiatric condition. I believe that that
is a fair line of inquiry, given the nature of this case,
the fact that this case relies entirely on the accuracy
of her recollections.
  ‘‘I think that these questions have a basis to be asked,
as I’ve indicated. And certainly they go to her ability
to perceive, to remember and to relate accurately
and truthfully.
   ‘‘Quite frankly, Your Honor, when you combine with
the wild disparities in the various versions she’s given
in this case, which we’ll get to in due course, I think
there’s [a] very serious question about whether she
is fantasizing.’’
   After remarking that it was not bothered by the fact
that even ‘‘extreme’’ disparities may be reflected in the
complainant’s versions of events, the court observed
that it was ‘‘looking for . . . her ability to tell the
truth . . . .’’
  The prosecutor objected to the line of inquiry on the
ground that it was based on defense counsel’s admis-
sion that he merely had suspicions concerning the com-
plainant’s mental state—suspicions that were based
only on his own evaluation of the witness’ demeanor
in court. Suspicions, the prosecutor argued, did not
amount to a good faith basis to warrant the inquiry.
  Defense counsel responded that the prosecutor had
an affirmative obligation to inquire about and disclose
information about the complainant’s prior psychiatric
history, but that the prosecutor ‘‘has not indicated one
way or the other in that respect.’’ Thus, defense counsel
suggested that the prosecutor may be withholding
exculpatory information concerning the complainant.
   The prosecutor replied in relevant part: ‘‘I did inquire
of [the complainant] whether she had ever been diag-
nosed with any psychiatric conditions, and she indi-
cated, no. She did indicate to me that she had a learning
disability that she sometimes talked to a therapist
about. She did not indicate to me at that time that she
was taking any medications. And I don’t know, we could
question her further, although I don’t think it’s appro-
priate, but it sounds to me like anxiety medication taken
on the night before a trial is not a consistently pre-
scribed or consistently taken medicine, and she did not
in fact take anything this morning, which was her first
answer to counsel’s question. The fact that she took an
anxiety pill before this testimony last night, I might
have taken an anxiety pill before the testimony last
night. I didn’t in this case, but I don’t see that I have
any duty to disclose that or even to ask her about that.’’3
    The prosecutor went on to state that anxiety was not
a mental illness, to which defense counsel stated that
‘‘it is one of the psychiatric conditions contained in the
Diagnostic and Statistical Manual [of Mental Dis-
orders].’’
  The court sustained the state’s objection to the
inquiry. The court stated: ‘‘Up to this point, I’ve listened
to the testimony of the witness. . . . [S]he has indi-
cated that she is not comfortable. . . . [W]ithout any-
thing further, counsel, I’m going to sustain the
objection. . . . [T]he state has, in good faith, made
inquiry. There’s been no effort by the defendant to delve
further [into] the issue of her psychiatric issues, if any.
  ‘‘As far as I know, she took a pill because she had
to testify the next day, and that’s where it’s going to
stay unless you can give me something firmer other
than it’s just confirmed your suspicions.’’
   Thereafter, the court summoned the jury to the court-
room and stated that it had sustained the state’s objec-
tion. Defense counsel resumed his examination of the
complainant. Defense counsel asked the complainant
about her testimony that the defendant opened the door
to her automobile while the automobile was being oper-
ated at highway speed, that she exited the highway but
got back on so that she could travel in the opposite
direction, that she did not stop for gasoline or to seek
assistance prior to driving to the police station, and
that she seemingly had difficulty relating relevant facts
to the police when she arrived at the police station.4
Defense counsel also inquired about the fact that it took
the complainant five hours to complete her three page
written statement and that she was late for her appoint-
ment to meet with Patten on April 11, 2014. Additionally,
defense counsel asked the complainant to explain why
she failed to tell the police initially that the defendant
had touched her vagina over her clothing. Defense coun-
sel, however, did not inquire further into the complain-
ant’s psychiatric history or use of anxiety medication.
   Before this court, the defendant argues that ‘‘[t]he
court’s complete prohibition, without even conducting
the inquiry [into the complainant’s use of anxiety medi-
cation] suggested by the prosecution, of any cross-
examination of the complainant regarding her acknowl-
edged, ongoing psychiatric condition, clearly violated
[his] sixth amendment right of confrontation.’’ The
defendant argues that ‘‘the court flatly prohibited any
inquiry whatsoever into an obvious issue in the case,
which was crucial to the defense’’—precluding even an
inquiry outside of the presence of the jury—and that
its ruling was so prejudicial as to warrant a new trial.
The state counters these arguments by arguing that
defense counsel, by failing to lay a proper foundation
for the inquiry, failed to demonstrate that the inquiry
was likely to yield relevant evidence. Thus, the state
maintains, the court properly exercised its discretion
to disallow the inquiry. Alternatively, the state argues
that the defendant is unable to demonstrate that a con-
stitutional violation exists because the defendant was
afforded an ample opportunity to expose facts from
which the jury could assess the reliability of the com-
plainant’s testimony, and any error by the court was
harmless beyond a reasonable doubt.
   ‘‘[T]he sixth amendment to the [United States] consti-
tution guarantees the right of an accused in a criminal
prosecution to confront the witnesses against him. . . .
The primary interest secured by confrontation is the
right to cross-examination . . . . As an appropriate
and potentially vital function of cross-examination,
exposure of a witness’ motive, interest, bias or prejudice
may not be unduly restricted. . . . Compliance with
the constitutionally guaranteed right to cross-examina-
tion requires that the defendant be allowed to present
the jury with facts from which it could appropriately
draw inferences relating to the witness’ reliability. . . .
[P]reclusion of sufficient inquiry into a particular matter
tending to show motive, bias and interest may result
in a violation of the constitutional requirements of the
sixth amendment. . . . Further, the exclusion of
defense evidence may deprive the defendant of his con-
stitutional right to present a defense. . . .
  ‘‘However, [t]he [c]onfrontation [c]lause guarantees
only an opportunity for effective cross-examination, not
cross-examination that is effective in whatever way,
and to whatever extent, the defense might wish. . . .
Thus, [t]he confrontation clause does not . . . suspend
the rules of evidence to give the defendant the right
to engage in unrestricted cross-examination. . . . Only
relevant evidence may be elicited through cross-exami-
nation. . . . The court determines whether the evi-
dence sought on cross-examination is relevant by
determining whether that evidence renders the exis-
tence of [other facts] either certain or more probable.
. . . [Furthermore, the] trial court has wide discretion
to determine the relevancy of evidence and the scope
of cross-examination. Every reasonable presumption
should be made in favor of the correctness of the court’s
ruling in determining whether there has been an abuse
of discretion. . . . [Finally, the] proffering party bears
the burden of establishing the relevance of the offered
testimony. . . .
   ‘‘Although [t]he general rule is that restrictions on
the scope of cross-examination are within the sound
discretion of the trial [court] . . . this discretion
comes into play only after the defendant has been per-
mitted cross-examination sufficient to satisfy the sixth
amendment. . . . The constitutional standard is met
when defense counsel is permitted to expose to the
jury the facts from which [the] jurors, as the sole triers
of fact and credibility, could appropriately draw infer-
ences relating to the reliability of the witness. . . .
Indeed, if testimony of a witness is to remain in the
case as a basis for conviction, the defendant must be
afforded a reasonable opportunity to reveal any infirmi-
ties that cast doubt on the reliability of that testimony.
. . . The defendant’s right to cross-examine a witness,
however, is not absolute. . . . Therefore, a claim that
the trial court unduly restricted cross-examination gen-
erally involves a two-pronged analysis: whether the
aforementioned constitutional standard has been met,
and, if so, whether the court nonetheless abused its
discretion . . . .’’ (Internal quotation marks omitted.)
State v. Leconte, 320 Conn. 500, 510–12, 131 A.3d
1132 (2016).
   ‘‘It is well established that [a] criminal defendant has
a constitutional right to cross-examine the state’s wit-
nesses, which may include impeaching or discrediting
them by attempting to reveal to the jury the witnesses’
biases, prejudices or ulterior motives, or facts bearing
on the witnesses’ reliability, credibility, or sense of per-
ception. . . . Thus, in some instances, otherwise privi-
leged records . . . must give way to a criminal
defendant’s constitutional right to reveal to the jury
facts about a witness’ mental condition that may reason-
ably affect that witness’ credibility.’’ (Internal quotation
marks omitted.) State v. Santos, 318 Conn. 412, 424,
121 A.3d 697 (2015); State v. Slimskey, 257 Conn. 842,
853–54, 779 A.2d 723 (2001) (same). Thus, a defendant
has a constitutional right to attempt to cast doubt on
a witness’ testimony by demonstrating that his or her
sense of perception or ability to recall material events
is suspect. See State v. Esposito, 192 Conn. 166, 176,
471 A.2d 949 (1984) (‘‘[t]he capacity of a witness to
observe, recollect and narrate an occurrence is a proper
subject of inquiry on cross-examination’’); State v.
Grant, 89 Conn. App. 635, 641, 874 A.2d 330, cert.
denied, 275 Conn. 903, 882 A.2d 678 (2005) (same).
   ‘‘The proffering party bears the burden of establishing
the relevance of the offered testimony. Unless a proper
foundation is established, the evidence is irrelevant.
. . . Relevance may be established in one of three ways.
First, the proffering party can make an offer of proof.
. . . Second, the record can itself be adequate to estab-
lish the relevance of the proffered testimony. . . .
Third, the proffering party can establish a proper foun-
dation for the testimony by stating a good faith belief
that there is an adequate factual basis for his or her
inquiry.’’ (Citation omitted; internal quotation marks
omitted.) State v. Beliveau, 237 Conn. 576, 586, 678 A.2d
924 (1996); see also State v. Benedict, 313 Conn. 494,
511, 98 A.3d 42 (2014) (same).
   In evaluating a claim of this nature, ‘‘[w]e first review
the trial court’s evidentiary rulings, if premised on a
correct view of the law . . . for an abuse of discretion.
. . . If, after reviewing the trial court’s evidentiary rul-
ings, we conclude that the trial court properly excluded
the proffered evidence, then the defendant’s constitu-
tional claims necessarily fail. . . . If, however, we con-
clude that the trial court improperly excluded certain
evidence, we will proceed to analyze [w]hether [the]
limitations on impeachment, including cross-examina-
tion, [were] so severe as to violate [the defendant’s
rights under] the confrontation clause of the sixth
amendment . . . .’’ (Internal quotation marks omit-
ted.) State v. David N.J., 301 Conn. 122, 133, 19 A.3d
646 (2011). In evaluating the severity of the limitations,
if any, improperly imposed on the defendant’s right to
confront, and thus impeach, a witness, ‘‘[w]e consider
the nature of the excluded inquiry, whether the field
of inquiry was adequately covered by other questions
that were allowed, and the overall quality of the cross-
examination viewed in relation to the issues actually
litigated at trial.’’ (Internal quotation marks omitted.)
State v. Leconte, supra, 320 Conn. 512. In conducting
our analysis, we are mindful that ‘‘trial judges retain
wide latitude insofar as the [c]onfrontation [c]lause is
concerned to impose reasonable limits on such cross-
examination based on concerns about, among other
things, harassment, prejudice, confusion of the issues,
the witness’ safety, or interrogation that is repetitive
or only marginally relevant. . . . [W]e have upheld
restrictions on the scope of cross-examination where
the defendant’s allegations of witness bias lack any
apparent factual foundation and thus appear to be mere
fishing expeditions.’’ (Internal quotation marks omit-
ted.) State v. Jordan, 305 Conn. 1, 28, 44 A.3d 794 (2012).
We consider de novo whether a constitutional violation
occurred. See, e.g., State v. Annulli, 309 Conn. 482, 492,
71 A.3d 530 (2013); State v. Abernathy, 72 Conn. App.
831, 837, 806 A.2d 1139, cert. denied, 262 Conn. 924,
814 A.2d 379 (2002).
  The court’s ruling does not reflect that it misunder-
stood the applicable legal principles. The court appears
to have agreed with the prosecutor’s arguments that
the complainant’s testimony—that in the hours prior
to her appearance in court she ingested ‘‘something for
anxiety’’ that had been prescribed by a physician—was
not a sufficient foundation for a further inquiry in the
presence of the jury into whether the complainant was
under the care of a psychiatrist. We agree with the
court’s determination that the complainant’s testimony
constituted an insufficient foundation from which to
pursue the line of inquiry.
   In the present case, the complainant testified that,
the night prior to her testimony, she ingested medica-
tion that had been prescribed for her by a physician
to treat anxiety. Then, the state objected to defense
counsel’s inquiry as to whether the prescribing physi-
cian was a psychiatrist. The victim’s testimony, without
more, did not provide a sufficient factual foundation
for this further inquiry. During argument outside of the
presence of the jury, defense counsel represented that
he based the inquiry on the complainant’s demeanor
while testifying. It is apparent that defense counsel did
not know or have a good faith belief that the complain-
ant was under the care of a psychiatrist or, more signifi-
cantly, that she had been diagnosed with a psychiatric
condition that could affect her ability accurately to per-
ceive the events of April 10, 2014, to recall those events,
and to relate them to the jury. His personal observations
of the complainant were insufficient. In the absence of
adequate support for the inquiry in the record, a good
faith belief by defense counsel, or a sufficient proffer
to support the further inquiry, the court did not abuse
its discretion in precluding the inquiry. See State v.
Beliveau, supra, 237 Conn. 586 (discussing methods of
establishing relevance of proffered testimony).
   Although the defendant argues that the court pre-
vented him from conducting ‘‘any cross-examination of
the complainant regarding her acknowledged, ongoing
psychiatric condition,’’ the record belies this sweeping
assessment of the court’s ruling. Over the state’s objec-
tion, the court permitted defense counsel to ask the
complainant whether she had ingested ‘‘any kind of
medications prior to coming here to court today.’’ The
court sustained the state’s objection to a specific topic:
defense counsel’s inquiry with respect to whether the
complainant’s medication had been prescribed by a psy-
chiatrist. Although defense counsel argues that the
court prevented him from inquiring into the complain-
ant’s ‘‘condition,’’ the record reflects that defense coun-
sel did not ask the complainant whether she had
ingested the medication on or before April 10, 2014;
whether it affected her ability to perceive events; or
whether the medication she ingested prior to her testi-
mony impacted her ability to recall or narrate the events
at issue. The answers to these questions, which were
never asked, might have provided a sufficient basis
in the evidence to warrant additional inquiry. Instead,
following the complainant’s admission that she ingested
medication to treat anxiety, defense counsel immedi-
ately asked her whether the medication was prescribed
by a psychiatrist.
   Additionally, the defendant argues that the court’s
ruling was erroneous because it precluded any further
inquiry outside of the presence of the jury. The court
heard argument with respect to the state’s objection
outside of the presence of the jury, and, as the defendant
observed before this court, at one point during such
argument, the prosecutor referred to the possibility that
the witness could be questioned outside of the jury’s
presence. Yet, defense counsel never asked the court
for permission to conduct any inquiry of this nature or
otherwise make an offer of proof with respect to this
issue. The court afforded the prosecutor and defense
counsel an ample opportunity to address the court with
respect to the state’s objection. To the extent that there
was any ambiguity in the court’s ruling as to whether the
court was precluding the defendant from conducting an
inquiry outside of the jury’s presence, the record does
not suggest that defense counsel was discouraged from
asking the court to clarify the ruling. On the record
before us, the defendant is unable to point to any evi-
dence that the complainant suffered from a condition
that negatively affected her ability to perceive, to recall,
or to relate the events of April 10, 2014.
  Because we conclude that the court properly
excluded the defendant’s inquiry, we reject his claim
that the court’s evidentiary ruling violated his rights
under the sixth amendment.
                             II
  Next, the defendant claims that the court violated
his sixth amendment right to present a defense and
confront his accuser when it prohibited him from pre-
senting evidence purporting to show that the complain-
ant had solicited a bribe from the defendant’s wife.
We agree.
   The following additional facts are relevant to the
present claim. During the defendant’s case-in-chief, the
defense presented testimony from Flutura Halili,5 the
defendant’s wife. Halili testified that she emigrated to
the United States from Albania ten years earlier. Halili
testified that she was comfortable speaking in English,
but she asked to use an interpreter during her examina-
tion if it became necessary to do so. In relevant part,
Halili testified that she and her daughter were employed
at a CVS.6 Halili testified that she worked on ‘‘the floor’’
and that her daughter worked in the pharmacy as a
pharmacy technician. After the complainant reported
the events underlying this action to the police, the com-
plainant interacted with her and her daughter at CVS.
Halili testified that the complainant ‘‘came around us’’
many times and that the complainant ‘‘was . . .
weird.’’ Halili testified that, following these encounters
at CVS, she and her daughter went to the police station
to report these encounters to the police.
   Defense counsel asked Halili whether the complain-
ant made any ‘‘contact’’ with her, to which Halili began
to refer to a specific incident that took place at CVS.
The prosecutor objected to the inquiry on the ground
of hearsay. The court excused the jury to hear argument
on the matter. Outside of the presence of the jury,
defense counsel made an offer of proof. Defense coun-
sel asked, ‘‘what did [the complainant] say?’’ Halili testi-
fied: ‘‘She was talking over there, and I didn’t realize
her until I went there because she came in that place
where I was working and she was talking about money,
but she never put her head up. She was doing something,
like, something she’s doing, like by creams over there.
She was watching over there, and she was saying some-
thing, the money, about money. When I walk there
because always I walk away from her—in order not to
be around her, but she came over there and she was
talking something about my husband, but I don’t know
what she was talking. But she was talking about money
first and my husband.’’
  Defense counsel asked: ‘‘[D]id you have any under-
standing from what this woman said to you about your
husband and about money; did you have any under-
standing that she was trying to get something from
you?’’ Halili testified: ‘‘I think she was trying to get
something from me. . . . I think she was talking just
about to give her money. It’s my point, because she
came there many times and, that day, she came there
just when I was alone over there.’’
  Outside of the presence of the jury, the prosecutor
conducted an examination of Halili, as follows:
  ‘‘Q. Do you recall exactly what words she said?
  ‘‘A. She was talking about money. She was saying
something about forty thousand, something like that.
And when I see her, she was saying something about
husband, but I walk away always when she’s there.
  ‘‘Q. What did she say about forty thousand? She just
said the words forty thousand or she said other words?
  ‘‘A. She was talking, but when I there, she was saying
those things.
  ‘‘Q. But what was she saying about forty thousand?
   ‘‘A. Just forty thousand. She was talking, but what I
listen was forty thousand and something about my
husband.
  ‘‘Q. Did she . . . use any words around . . . did she
just say the number forty thousand?
  ‘‘A. No. She was saying other words, but I walk away
from her.
  ‘‘Q. But you don’t know what those other words were?
  ‘‘A. She was saying something about him.
  ‘‘Q. So, she said some words about forty thousand?
  ‘‘A. No. She was saying some words before forty
thousand, and I went there, I saw her, and she said
your husband, and I walk away from her.
  ‘‘Q. So, the only words you can repeat for me today
are husband and forty thousand?
  ‘‘A. Yeah. She was talking more, but when went there
and I walk right away because I saw it was her.’’
   Defense counsel argued that ‘‘this is evidence from
which a jury can find that [the complainant] was seeking
. . . to be paid off in this case, and I think that that
is certainly relevant to her credibility and, therefore,
admissible evidence.’’ Defense counsel argued that the
testimony did not constitute hearsay because it was a
verbal act and that the act was relevant to the jury’s
evaluation of the complainant’s credibility. Defense
counsel argued: ‘‘I think the court can take judicial
notice that CVS does not sell anything for forty thousand
dollars, and I think there’s sufficient evidence here to
allow this in.’’
   The prosecutor argued that the testimony was not
evidence of a verbal act because Halili was unsure what
the complainant said. The prosecutor argued that
defense counsel lacked a good faith basis for his argu-
ment. The prosecutor argued that Halili was unable to
articulate what the complainant said, Halili worked at
a business involving money transactions, the incident
was not relevant to an understanding of the defendant’s
alleged criminal acts, and there was nothing in the prof-
fered testimony that would reflect on the complainant’s
credibility. The prosecutor stated: ‘‘[A]t this point, I
would indicate that . . . despite the fact [that] the wit-
ness is claiming that she had an understanding, that
the only words she can repeat for us are forty thousand
and husband. I think, for that reason, there was no
understanding gleaned there, and despite whatever
opinion this witness may have formed.’’
   The court stated: ‘‘I’m still skeptical. . . . I’m going
to sustain the objection just based upon the fact that
we’re talking a number, a large number, and we’re talk-
ing that she mentioned a husband. It’s so tenuous.
Again, I have no connection between the two. I don’t
know what words were said in between. I can’t put that
in front of the jury in all good faith and allow them to
do anything other than to speculate as to what this
conversation was about. I can’t do that.’’ Thereafter,
the jury was summoned to the courtroom, and defense
counsel indicated that he had no additional questions
for the witness. Thus, the court appears to have agreed
with the state that Halili’s testimony lacked sufficient
clarity to be considered evidence of the verbal act for
which it was offered, specifically, that the complainant
attempted to be paid off by Halili.
   On appeal, the defendant argues: ‘‘The right of a
defendant in a criminal trial to present evidence of bias
or improper motivation on the part of a prosecution
witness is protected by the confrontation clause of the
sixth amendment. . . . Certainly, evidence that the
complaining witness had sought a $40,000 payment
from the defendant’s wife after she had filed her crimi-
nal complaint but before she testified at trial, and that
the solicitation had been rebuffed, was evidence of [her]
bias and motive well within the parameters of sixth
amendment protection. Such evidence is material and
not collateral, and may be presented through extrinsic
evidence, as the defendant attempted to do in this case.’’
(Citation omitted.) The defendant acknowledges that
the testimonial evidence at issue was circumstantial in
nature, subject to more than one interpretation, and,
therefore, did not fall into the category of ‘‘ ‘smoking
gun’ ’’ evidence. Yet, the defendant argues, the jury rea-
sonably could have drawn inferences from the evidence
and found that the alleged verbal act occurred.
   The state appears to agree with the defendant that
if, in fact, the defendant proffered evidence that the
complainant solicited a bribe, such evidence is relevant
impeachment evidence. Rather, as it did at trial, the
state argues that the evidence ‘‘was far too speculative
to establish that [the complainant] solicited a bribe from
Flutura Halili, and . . . [was] not relevant to [an evalu-
ation of the complainant’s] credibility.’’ The state
argues: ‘‘Putting aside [Halili’s] conclusory and self-
serving conjecture that [the complainant] was asking
for money, the facts that she testified to—that [the
complainant] uttered the words ‘money,’ ‘forty thou-
sand,’ and ‘your husband,’ amidst other unknown
words—was far too vague to support the inference that
[the complainant] was soliciting a bribe. In other words,
the inferences that the defendant suggests were not
supported by the proffer. This lack of connection
between the words uttered and their proffered purpose
made their admission ‘not worthy or safe’ to prove that
[the complainant] had a motive or bias to be untruthful.’’
   The principles set forth in part I of this opinion,
related to an accused’s right to confront the witnesses
against him, also apply to our analysis of the present
claim. The sixth amendment guarantees the right to
present facts to the jury that are relevant to an assess-
ment of a witness’ credibility and, in particular, his or
her ‘‘motive, bias and interest. . . . Further, the exclu-
sion of defense evidence may deprive the defendant of
his constitutional right to present a defense.’’ (Internal
quotation marks omitted.) State v. Leconte, supra, 320
Conn. 510. ‘‘In plain terms, the defendant’s right to pre-
sent a defense is the right to present the defendant’s
version of the facts as well as the prosecution’s to the
jury so that it may decide where the truth lies. . . . It
guarantees the right to offer the testimony of witnesses,
and to compel their attendance, if necessary . . . .
Therefore, exclusion of evidence offered by the defense
may result in the denial of the defendant’s right to
present a defense.’’ (Citation omitted; internal quotation
marks omitted.) State v. Wright, 320 Conn. 781, 817,
135 A.3d 1 (2016). ‘‘A defendant is, however, bound by
the rules of evidence in presenting a defense. . . .
Although exclusionary rules of evidence should not be
applied mechanistically to deprive a defendant of his
rights, the constitution does not require that a defendant
be permitted to present every piece of evidence he
wishes. . . . The trial court retains the power to rule
on the admissibility of evidence pursuant to traditional
evidentiary standards.’’ (Citation omitted; internal quo-
tation marks omitted.) State v. Romanko, 313 Conn.
140, 147–48, 96 A.3d 518 (2014).
   The parties appear to agree that, if the evidence dem-
onstrated that the complainant solicited a bribe from
Halili, it would be admissible as a verbal act that was
relevant to an assessment of the credibility of the state’s
key witness, the complainant. ‘‘A verbal act is an out-of-
court statement that causes certain legal consequences,
or, stated differently, it is an utterance to which the law
attaches duties and liabilities . . . [and] is admissible
nonhearsay because it is not being offered for the truth
of the facts contained therein.’’ (Internal quotation
marks omitted.) State v. Perkins, 271 Conn. 218, 255,
856 A.2d 917 (2004). ‘‘Extrinsic evidence may be admit-
ted . . . if the subject matter of the testimony is not
collateral, that is, if it is relevant to a material issue in
the case apart from its tendency to contradict the wit-
ness. . . . Evidence tending to show the motive, bias
or interest of an important witness is never collateral
or irrelevant. . . . It may be . . . the very key to an
intelligent appraisal of the testimony of the [witness].’’
(Citations omitted; internal quotation marks omitted.)
State v. Colton, 227 Conn. 231, 248, 630 A.2d 577 (1993);
State v. Erick L., 168 Conn. App. 386, 402, 147 A.3d
1053, cert. denied, 324 Conn. 901, 151 A.3d 1287 (2016);
Conn. Code Evid. § 6-5. The claim may be distilled to
the issue of whether the evidence was relevant simply
because it tended to demonstrate the fact for which it
was admitted.
    ‘‘ ‘Relevant evidence’ means evidence having any ten-
dency to make the existence of the fact that is material
to the determination of the proceeding more probable
or less probable than it would be without the evidence.’’
Conn. Code Evid. § 4-1. ‘‘Relevant evidence is evidence
that has a logical tendency to aid the trier in the determi-
nation of an issue. . . . One fact is relevant to another
if in the common course of events the existence of one,
alone or with other facts, renders the existence of the
other either more certain or more probable. . . . Evi-
dence is irrelevant or too remote if there is such a want
of open and visible connection between the evidentiary
and principal facts that, all things considered, the for-
mer is not worthy or safe to be admitted in the proof
of the latter. . . . The trial court has wide discretion
to determine the relevancy of evidence and [e]very rea-
sonable presumption should be made in favor of the
correctness of the court’s ruling in determining whether
there has been an abuse of discretion. . . . [A]buse
of discretion exists when a court could have chosen
different alternatives but has decided the matter so
arbitrarily as to vitiate logic, or has decided it based
on improper or irrelevant factors.’’ (Internal quotation
marks omitted.) State v. Martinez, 171 Conn. App. 702,
726, 158 A.3d 373, cert. denied, 325 Conn. 925, 160 A.3d
1067 (2017).
   ‘‘Evidence is not rendered inadmissible because it is
not conclusive. All that is required is that the evidence
tend to support a relevant fact even to a slight degree,
so long as it is not prejudicial or merely cumulative.
. . . Furthermore, [t]he fact that the [trier of fact]
would have . . . to rely on inferences to make [a]
determination does not preclude the admission of . . .
evidence. . . . The trial court [however] properly
could [exclude] evidence where the connection
between the inference and the fact sought to be estab-
lished was so tenuous as to require the [trier of fact]
to engage in sheer speculation. . . . Because the law
furnishes no precise or universal test of relevancy, the
question must be determined on a case by case basis
according to the teachings of reason and judicial experi-
ence.’’ (Citations omitted; internal quotation marks
omitted.) Masse v. Perez, 139 Conn. App. 794, 805–806,
58 A.3d 273 (2012), cert. denied, 308 Conn. 905, 61 A.3d
1098 (2013).
   ‘‘[P]roof of a material fact by inference from circum-
stantial evidence need not be so conclusive as to
exclude every other hypothesis. It is sufficient if the
evidence produces in the mind of the trier a reasonable
belief in the probability of the existence of the material
fact. . . . Thus, in determining whether the evidence
supports a particular inference, we ask whether that
inference is so unreasonable as to be unjustifiable. . . .
In other words, an inference need not be compelled by
the evidence; rather, the evidence need only be reason-
ably susceptible of such an inference. Equally well
established is our holding that a jury may draw factual
inferences on the basis of already inferred facts.’’ (Cita-
tions omitted; internal quotation marks omitted.) State
v. Copas, 252 Conn. 318, 339–40, 746 A.2d 761 (2000).
  At the outset of our analysis of the testimony at issue,
we observe that, although Halili chose to testify without
the aid of an interpreter, Halili’s proficiency in English
was not high. That her language skills were not strong
does not necessarily lead us to conclude that her entire
testimony was unintelligible or without probative value.
As the state recognizes, Halili testified before the jury
with respect to several facts: (1) she and her daughter
were employed at CVS; (2) on several occasions, the
complainant encountered Halili and her daughter while
they were working at CVS; (3) Halili considered the
complainant’s conduct on these occasions to be
‘‘weird’’; and (4) Halili and her daughter brought the
matter to the attention of the police. Outside of the
presence of the jury, Halili testified with respect to
several additional facts: (1) on the occasion at issue,
Halili once again observed the complainant in CVS; (2)
when Halili approached the complainant, and the two
women were alone in the store, the complainant made
statements; (3) in her statements, the complainant
referred to the defendant (‘‘your husband’’) and money,
specifically, the sum of $40,000; and (4) when Halili
recognized that it was the complainant who was speak-
ing, she walked away.
   Despite the fact that Halili did not provide further
details about what the complainant said in her presence,
her proffered testimony, when viewed in light of the
circumstances revealed by the evidence as a whole,
provided a reasonable basis for the jury to infer that
the complainant attempted to solicit money from Halili.
Although it lacked clarity and completeness in some
respects, Halili was unwavering in her testimony that,
during her brief encounter with the complainant in CVS,
the complainant referred to her ‘‘husband’’ and
‘‘$40,000.’’ The complainant made these statements
while she and Halili were ‘‘alone’’ in a portion of the
store, after she had encountered Halili and her daughter
in the store and behaved in a ‘‘weird’’ manner on prior
occasions, after she brought a police complaint against
Halili’s husband, and prior to her testimony at the trial.
Halili testified that she and her daughter reported the
complainant’s prior conduct at their place of employ-
ment, CVS, to the police. This evidence reasonably sup-
ported an inference that Halili and her daughter at that
time considered the complainant’s conduct to be legally
questionable. If Halili’s testimony was credited, in light
of the unique circumstances surrounding the encounter
in CVS, it is difficult to conceive of an alternative expla-
nation than that suggested by the defense for the fact
that the complainant referred to the defendant and a
specific sum of money during this encounter with the
wife of the person who, according to her version of
events, assaulted her sexually.7 This, of course, does
not mean that one does not exist.
   Moreover, to the extent that Halili did not recall more
specific statements by the complainant, in light of her
language skills and her close relationship to the defen-
dant, the jury reasonably could have considered that
such lack of clarity in her testimony supported, rather
than detracted from, a finding that Halili was testifying
truthfully. And, we observe that it was not necessary
that proof of such an illicit offer by the complainant
be unambiguous or formal. The jury reasonably could
have concluded that the complainant, mindful of the
impropriety of her offer and the risk that, in a public
place, persons other than Halili may hear her state-
ments, chose to remain deliberately vague until Halili
indicated a willingness to discuss the matter further.
   We are bound to look deferentially at the court’s
evidentiary ruling, and we recognize that, unlike this
court, the trial court has a firsthand opportunity to
observe witnesses. Although the state’s objection to
the testimony appears to have focused on a lack of
completeness or clarity in Halili’s testimony, the court
did not find that the witness was incapable of remem-
bering the events that she was asked to recall or that
she was incapable of expressing herself before the jury
without the aid of an interpreter.8 Rather, the court
expressed what appeared to be its own ‘‘skepticism’’
with respect to the testimony at issue, and stated that
it was it was unable in its own mind to connect the
reference to ‘‘money’’ and the reference to Halili’s ‘‘hus-
band.’’ This suggests that the court simply did not find
the evidence to be persuasive. The court is not entitled
to exclude evidence simply because it does not consider
it to be persuasive; the weight to be afforded the evi-
dence is a question for the jury. As we have discussed,
in light of the unique circumstances surrounding the
complainant’s statements, a jury reasonably could infer
that these statements were made in an attempt to
receive money from Halili in exchange for favorable
treatment in the defendant’s case. Stated otherwise,
despite the fact that Halili was unable to testify in a
more coherent manner concerning the statements made
by the complainant, the defendant had the right to
attempt to persuade the jury that the evidence nonethe-
less was proof of the illegal verbal act for which it was
offered. The inference that the defendant wanted to
invite the jury to draw from this evidence was not so
unreasonable as to warrant its exclusion. Accordingly,
we conclude that the proffered evidence was relevant
and, therefore, admissible evidence that the court
should have admitted at trial.
   In connection with this claim, the state argues that
the alleged constitutional violation did not occur
because the court properly excluded the evidence on
the ground that it was not relevant. The state, however,
has not attempted to demonstrate that, if the court
erroneously excluded the evidence, its ruling was harm-
less beyond a reasonable doubt. ‘‘Whether such error
is harmless in a particular case depends upon a number
of factors, such as the importance of the witness’ testi-
mony in the prosecution’s case, whether the testimony
was cumulative, the presence or absence of evidence
corroborating or contradicting the testimony of the wit-
ness on material points, the extent of cross-examination
otherwise permitted, and, of course, the overall strength
of the prosecution’s case. . . . Most importantly, we
must examine the impact of the evidence on the trier
of fact and the result of the trial. . . . If the evidence
may have had a tendency to influence the judgment of
the jury, it cannot be considered harmless.’’ (Internal
quotation marks omitted.) State v. Merriam, 264 Conn.
617, 649, 835 A.2d 895 (2003).
   It suffices to observe that the state could not prevail
in demonstrating that the court’s erroneous ruling was
harmless beyond a reasonable doubt. The proffered
testimony was relevant to an assessment of the state’s
key witness, the complainant, concerning events that
allegedly transpired when she was alone in an automo-
bile with the defendant. The proffered testimony was
not cumulative of any other evidence presented at trial,
and although the defendant was afforded an ample
opportunity to cross-examine the complainant, the
cross-examination permitted did not cover this topic.
Although the state presented evidence that corrobo-
rated the complainant’s testimony in several respects,
we are unable to conclude that the state’s case was so
strong that the evidence at issue would not likely have
persuaded the jury in reaching its verdict. If the jury
credited the testimony at issue and inferred that it was
evidence that the complainant solicited a bribe from a
member of the defendant’s family, it likely would have
changed the outcome of the trial.
  In sum, the court erroneously precluded the defen-
dant from presenting extrinsic evidence to demonstrate
that the complainant was motivated to testify untruth-
fully. The exclusion infringed on the defendant’s right
to confront the complainant and present a defense.
Accordingly, the defendant is entitled to a new trial.
                           III
   Finally, the defendant argues that the court improp-
erly admitted evidence of the complainant’s demeanor
after she made an initial complaint to the police. We
decline to reach the merits of this claim.
   The defendant argues that, over his objection at trial,
the court permitted the state to present testimony from
Louise Simpson, the complainant’s neighbor, that, in
the hours after she reported the incident to the police
on April 10, 2014, the complainant appeared to be dis-
traught. Specifically, the record reveals that Simpson
testified that the complainant generally exhibited a calm
demeanor but, later in the morning on April 10, 2014,
her demeanor was different because she ‘‘was shaking
. . . teary eyed and distraught.’’ The record reflects
that the defendant objected to the state’s inquiry on the
ground that it was irrelevant. The state argued that
the evidence, which was based on Simpson’s firsthand
observations of the complainant, was relevant ‘‘because
it goes to credibility.’’ The court overruled the defen-
dant’s objection.
  The defendant also argues that, over his objection at
trial, the court permitted the state to present testimony
from M.N., the complainant’s sister, that, at or around
noon on April 10, 2014, she observed that the complain-
ant ‘‘was sweating profusely . . . her eyes were open
wide. She looked very scattered. She seemed frazzled,
and I had asked her what happened. That was the first
thing that came out of my mouth is, what happened.’’
M.N. testified that the complainant and her aunt went
shopping together that day. The record reveals that,
when the state inquired about the complainant’s
demeanor that day, the defendant objected on the
ground that the evidence was irrelevant.
   On appeal, the defendant argues that the court’s rul-
ings were improper because the court failed to analyze
the admissibility of the evidence under the constancy
of accusation doctrine. The defendant argues that
‘‘[a]fter the formal police complaint has been lodged
. . . demeanor is increasingly suspect as probative evi-
dence and, since it cannot be cross-examined, must be
subject to the same sort of rational limitations which
have been imposed upon constancy of accusation evi-
dence.’’ The defendant argues that the evidence at issue
was ‘‘highly suspect’’ and that the probative value of
the evidence was ‘‘dubious at best . . . .’’
   Because the defendant failed to raise this unique argu-
ment before the court at the time that he objected to
the admissibility of the evidence, but merely objected
on the ground that the evidence was not relevant, we
decline to consider the merits of the argument here.
‘‘[T]he standard for the preservation of a claim alleging
an improper evidentiary ruling at trial is well settled.
This court is not bound to consider claims of law not
made at the trial. . . . In order to preserve an eviden-
tiary ruling for review, trial counsel must object prop-
erly. . . . In objecting to evidence, counsel must
properly articulate the basis of the objection so as to
apprise the trial court of the precise nature of the objec-
tion and its real purpose, in order to form an adequate
basis for a reviewable ruling. . . . Once counsel states
the authority and ground of [the] objection, any appeal
will be limited to the ground asserted.’’ (Internal quota-
tion marks omitted.) State v. Jorge P., 308 Conn. 740,
753, 66 A.3d 869 (2013).
  The judgment is reversed and the case is remanded
for a new trial.
      In this opinion the other judges concurred.
  1
    In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse, we decline to identify the complainant or others
through whom the complainant’s identity may be ascertained. See General
Statutes § 54-86e.
  2
    Among the terms of probation were that the defendant (1) have no
contact with the complainant or members of her family, (2) submit to
sex offender and mental health treatment, (3) seek and maintain full-time
employment, and (4) abide by a ten year standing criminal protective order.
  3
    Following the court’s ruling, the prosecutor stated that, in light of the
defendant’s suggestion that a Brady type of violation had occurred; see
Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963);
he wanted to put more representations on the record. The prosecutor stated:
‘‘I’d just like to indicate that I did ask the witness if she had ever been
diagnosed with any psychiatric condition. She told me about the learning
disability. We talked about what that meant for her. It in no way seemed
exculpatory to me in any way. She indicated talking, processing information,
telling stories, sometimes it was a little slower for her. And in my view, I
did not think that rose to anything near a level . . . requiring disclosure
. . . and that was . . . the extent of that conversation.’’
    4
      For example, the following examination of the complainant by defense
counsel took place:
    ‘‘Q. [W]hen you got to the police station, you had a lot of trouble answering
the questions . . . that Officer Patten asked you, didn’t you?
    ‘‘A. I don’t remember that.
    ‘‘Q. Isn’t it true that you couldn’t give him a coherent story and that it
was for that reason that he said, well, take this form home and write it out
and bring it back later?
    ‘‘A. Incorrect.’’
    5
      Hereinafter, we refer to Flutura Halili as Halili and to Skender Halili as
the defendant.
    6
      Following Flutura Halili’s testimony, the defense presented testimony
from Alemsha Halili, the daughter of Flutura Halili and the defendant. As
relevant to the present claim, Alemsha Halili testified that she was employed
part-time at CVS in New Canaan.
    7
      Indeed, at the time of oral argument before this court, the state was
unwilling to provide a possible alternative explanation for the complainant’s
alleged conduct at CVS.
    8
      ‘‘A person may not testify if the court finds the person incapable of
receiving correct sensory impressions, or of remembering such impressions,
or of expressing himself or herself concerning the matter so as to be under-
stood by the trier of fact either directly or through interpretation by one
who can understand the person.’’ Conn. Code Evid. § 6-3 (b).